Citation Nr: 1030715	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-22 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hip arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel







INTRODUCTION

The Veteran had active military service from April 1951 through 
March 1953. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
The Veteran's claims file was subsequently transferred to the 
Louisville, Kentucky RO.  Please note this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c)(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board remanded the claim in October 2009, and instructed the 
Agency of Original Jurisdiction (AOJ) to obtain an Authorization 
and Consent to Release Information form (VA Form 21-4142) from 
the Veteran, which contained the same information as previously 
submitted VA Form 21-4142's dated in May 2003 and February 2004, 
but were signed with a current date.  The AOJ sent the Veteran a 
letter in February 2010 requesting that he complete and return 
the enclosed VA Form 21-4142 Form, so that the private treatment 
records could be obtained.  However, the Veteran failed to 
respond to this request.  In this regard, the Board notes that 
the duty to assist is not a one-way street; a Veteran cannot 
passively wait for help where he may or should have information 
essential in obtaining evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Accordingly, because the AOJ made every 
effort to obtain newly signed and dated VA Form 21-4142's from 
the Veteran, the Board's remand instructions were fully 
performed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance].

The Veteran submitted an April 2007 statement noting that he 
wished to withdraw his request for a video hearing before a 
member of the Board of Veterans' Appeals.  Accordingly, the Board 
considers the Veteran's request for a hearing to be withdrawn and 
will proceed to adjudicate the case based on the evidence of 
record.  See 38 C.F.R. § 20.704 (d), (e) (2009).
  
Procedurally, the Board notes that by way of a June 2002 rating 
decision, the Detroit, Michigan RO denied service connection for 
arthritis of the hip.  In October 2002, although not entirely 
clear regarding his intent, the Veteran's representative 
submitted a statement regarding the issue of service connection 
for arthritis in the hips.  In this case, although the Veteran 
did not specifically disagree with the June 2002 rating decision, 
the Board will liberally construe his representative's October 
2002 statement as a notice of disagreement (NOD) as to the June 
2002 rating decision.  Therefore, the claim has remained pending 
since the RO's initial adjudication in June 2002, which addressed 
a claim for hip arthritis filed in April 2001.  The Veteran is 
not prejudiced by the Board's adjudication of his claim on the 
merits as opposed to a claim regarding whether new and material 
evidence had been submitted because in a May 2006 statement of 
the case (SOC) the RO addressed the Veteran's claim of service 
connection for bilateral hip arthritis in the context of a claim 
for service connection on the merits, instead of a claim to 
reopen based on new and material evidence.  As such, because the 
RO adjudicated the Veteran's service connection claim on the 
merits in the first instance, the Board finds that the Veteran is 
not prejudiced by the Board's consideration of his claim on the 
merits.


FINDING OF FACT

The competent evidence of record does not show that the Veteran 
had arthritis of the hips during service, within one year of 
discharge from service, or at any time during the pendency of his 
claim. 


CONCLUSION OF LAW

The Veteran does not have arthritis in either hip that is the 
result of disease or injury incurred in or aggravated by active 
military service; nor may arthritis of the hips be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
attempt to obtain on behalf of the claimant, and (3) any evidence 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation which stated that VA would request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in August 2006.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's claims, 
any timing errors have been cured by the RO's subsequent actions.  
Id.)  Specifically regarding VA's duty to notify, the 
notifications to the Veteran apprised him of what the evidence 
must show to establish entitlement to service connection, what 
evidence and/or information was already in the agency of original 
jurisdiction's (AOJ's) possession, what additional evidence 
and/or information was needed from the Veteran, what evidence VA 
was responsible for getting, and what information VA would assist 
in obtaining on the Veteran's behalf.  The Veteran was apprised 
of the criteria for assigning disability ratings and for award of 
an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment records (STRs), VA medical records, and 
attempted to obtain private treatment records pertaining to hip 
treatment.  The AOJ tried to obtain records from Mary Mount 
Hospital, and private physicians, W.P., M.D., and R.E.H., M.D.  
In fact, this claim has been remanded twice in an effort to 
obtain records from these sources.  The Veteran was advised in a 
February 2010 letter to complete and return the enclosed VA Form 
21-4142 Authorization and Consent to Release Information Form; 
however, to date, the Veteran has not responded to the AOJ's 
request.  Without an updated Authorization and Consent to Release 
information form completed by the Veteran within the 180 day time 
period, the AOJ was unable to secure records from these sources.

In terms of whether the Veteran should have been afforded a VA 
examination to obtain a nexus opinion as to whether his arthritis 
of the hips was attributable to military service, the Board notes 
that VA is not required to provide a medical examination to a 
claimant as part of the duty to assist if the record does not 
already contain some indication that current disability is 
related to military event, injury, or disease.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Duenas v. Principi, 
18 Vet. App. 512, 517 (2004); Wells v. Principi, 326 F.3d 1381 
(2003) (Board under no obligation to obtain a medical opinion 
when there is no competent evidence that the Veteran's disability 
or symptoms were service related).  In this case, as will be 
explained below, there is no competent evidence of record that 
the Veteran has arthritis of the hips, or any evidence beyond the 
Veteran's uncorroborated lay assertions suggesting that arthritis 
of the hips resulted from service.  Although the Veteran is 
competent to report the symptoms he experienced, see Layno v. 
Brown, 6 Vet. App. 465, 470 (1994), he is not competent to render 
a diagnosis of hip arthritis, as it is not a disability capable 
of lay observation.  Rather, to render a diagnosis of arthritis 
of the hips requires specialized education, training, or 
experience.  38 C.F.R. § 3.159(a)(2); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Further, the Veteran has 
not described an in-service injury which led to his hip 
arthritis, nor has he stated that he experienced hip arthritis 
ever since discharge up until the present time.  The service 
treatment records (STR's) are absent for any complaints or 
treatment related to the hips, and the March 1953 discharge 
examination revealed a normal clinical evaluation for the lower 
extremities, and musculoskeletal system.  In sum, the competent 
evidence currently of record does not show that the Veteran's 
claimed hip arthritis had its onset during service, or at any 
time thereafter, including during the pendency of the appeal 
period.  Therefore, without evidence of a hip disability, or lay 
statements by the Veteran describing an in-service injury to the 
hips and continuity of symptomatology since discharge, in 
addition to the lack of documentation in the service treatment 
records of any hip complaints, the Board finds that the record 
does not provide any indication that the Veteran's claimed hip 
arthritis "may be associated with service", and as such a VA 
examination is not required.  Overall, the Board finds that no 
duty to assist is unmet.

II. Service Connection

The Veteran alleges that he currently suffers from arthritis in 
his hips resulting from his service in Korea.  The Veteran has 
not been any more specific regarding his allegation that he is 
entitled to service connection for arthritis of the hips-i.e., 
he has not described a particular in-service event which led to 
his arthritis of the hips, nor has he stated that his hip 
problems have continued ever since service.  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any injury or disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service connection 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  Further, it is not enough that an injury 
or disease occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).
Certain chronic diseases, including arthritis, may be presumed to 
have been incurred in or aggravated by active military service if 
shown to a compensable degree within one year of separation from 
qualifying active service.  38 C.F.R. §§ 3.307, 3.309. 

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not constitute 
a disability for which service connection may be granted.  
Sanchez-Benitez, 13 Vet. App. 282, 285 (1999), aff'd, 259 F.3d. 
1356 (Fed. Cir. 2001).  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Evidence must show that the Veteran currently has 
the disability for which benefits are being claimed.

In McClain v. Nicholson, the Court held that a current disability 
may be shown even though the disability resolves prior to the 
adjudication of the claim as long as the Veteran has a disability 
at the time the claim is filed or during the pendency of the 
claim.  21 Vet. App. 319, 321 (2007).  In this case, there is no 
competent evidence of record that the Veteran has ever been 
diagnosed with arthritis of either hip, prior to the claim, at 
the time he filed the claim, or at any point during the pendency 
of the claim.  Despite receiving treatment for several different 
physical disabilities throughout the years, including diabetes, 
hearing loss, degenerative joint disease of the right shoulder, 
and a service-connected right leg healed shrapnel wound, at no 
point has the Veteran been diagnosed with arthritis of the hips.  
At an April 1954 General Medical Examination, a month after the 
Veteran was discharged from service, he complained of low back 
pain, and the examination reflected a mid-shin penetrating 
shrapnel wound of the right leg, which was superficial without 
any residuals.  The Veteran's musculoskeletal system was found to 
be normal, and he was not diagnosed with a hip disability.  An 
October 2001 entry in the outpatient treatment records noted that 
the Veteran had occasional shoulder pain, and had a past medical 
history which included allergic rhinitis, hypertension, and 
shrapnel in his right leg.  No history of arthritis in the hips 
was mentioned.  Further, in a March 2002 VA examination for Cold 
Injury Residuals, the examiner noted that the Veteran had no 
arthritis or joint stiffness, and a June 2003 VA muscles 
examination reflected a diagnosis of degenerative joint disease 
in the Veteran's right shoulder, and although the Veteran 
described pain in his left hip, the examiner did not diagnose him 
with hip arthritis.  In summary, despite undergoing evaluations 
to ascertain his current disabilities, including a 1952 General 
Medical Examination, and a June 2003 musculoskeletal examination, 
there is no competent evidence that the Veteran ever had 
arthritis, including during the pendency of his appeal.

Although the Veteran stated that he received treatment for his 
hip disability from 2002 through 2003 from R.E.H., M.D., and 
P.B., M.D., and noted that he had his left hip replaced in July 
of 2003 at Mary Mount Hospital, as discussed above, the AOJ 
attempted to obtain these records on more than one occasion; 
however, the Veteran failed to respond to the request to submit 
an updated Authorization and Consent to Release Information Form.

Even assuming the Veteran has a currently diagnosed hip problem, 
(i.e. a left hip replacement in 2002); there is nothing of record 
to suggest that it is related to service.  The service treatment 
records (STR's) are absent for any complaints or treatment 
related to the hips, and the Veteran's March 1953 discharge 
examination revealed a normal clinical evaluation for the lower 
extremities, and musculoskeletal system.  Further, there is no 
documented evidence of continuity of hip problems or symptoms 
from discharge until 2001, almost 50 years after discharge, when 
the Veteran filed his claim.  In fact, at no point in the record 
has the Veteran even alleged that he experienced hip problems 
from discharge up until 2001 when he filed his claim.  If the 
Veteran did undergo a left hip replacement in 2002, this surgery 
took place almost fifty years after the Veteran was discharged 
from active duty service.

In this case, the salient point to make is that there is no 
competent evidence that the Veteran was diagnosed with arthritis 
of the hips at any point during the pendency of the appeal.  See 
McClain v. Nicholson, 21 Vet. App. 319 (2007).  Although the 
Veteran has described pain in his left hip on one occasion (see 
June 2003 muscles examination), the examiner did not diagnose a 
left hip disability, and pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not constitute 
a disability for which service connection may be granted.  As 
such, without evidence of currently diagnosed arthritis of the 
hips, the claim must be denied.  See Degmetich v. Brown, 104 F. 
3d at 1332.

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against this service connection 
claim.  


ORDER

Service connection for arthritis of the hips is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


